                                                                       Case 2:17-cv-00421-NVW Document 120-1 Filed 12/04/18 Page 1 of 4



                                                                   1   Steven D. Jerome (#018420)
                                                                       David E. Rogers (#019274)
                                                                   2   David G. Barker (#024657)
                                                                       Jacob C. Jones (#029971)
                                                                   3   SNELL & WILMER L.L.P.
                                                                       One Arizona Center
                                                                   4   400 E. Van Buren, Suite 1900
                                                                       Phoenix, Arizona 85004-2202
                                                                   5   Telephone: 602.382.6000
                                                                       Facsimile: 602.382.6070
                                                                   6   E-Mail: sjerome@swlaw.com
                                                                               drogers@swlaw.com
                                                                   7           dbarker@swlaw.com
                                                                               jcjones@swlaw.com
                                                                   8
                                                                       Attorneys for Defendant
                                                                   9   Mitel Networks Corporation
                                                                  10
                                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                                  11
                                                                                                        FOR THE DISTRICT OF ARIZONA
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12
                                                                       Colocation America, Corp.,
Snell & Wilmer




                                                                  13                                                    Case No. CV-17-00421-PHX-NVW
                       Phoenix , Arizona 85004-2202




                                                                                        Plaintiff,
                              LAW OFFICES




                                                                  14
                               602.382 .6000




                                                                                v.
                                    L.L.P.




                                                                  15                                                    WRIT OF GARNISHMENT AND
                                                                       Mitel Networks Corporation,                      SUMMONS (NON-EARNINGS)
                                                                  16                                                    (A.R.S. §§ 12-1572 through -1597)
                                                                                        Defendant.
                                                                  17                                                    Honorable Neil V. Wake
                                                                  18
                                                                       Mitel Networks Corporation,
                                                                  19
                                                                                        Counterclaimant,
                                                                  20          v.
                                                                  21   Colocation America, Inc.; Corey Allen
                                                                       Kotler and Mojgan Tabibnia, husband and
                                                                  22   wife,
                                                                  23                    Counterdefendants.
                                                                  24
                                                                       Wells Fargo Bank, N.A.
                                                                  25   c/o Corporation Service Company
                                                                       8825 N. 23rd Ave., Ste. 100
                                                                  26   Phoenix, Arizona 85021
                                                                  27                    Garnishee.
                                                                  28

                                                                       4834-2033-7793
                                                                       Case 2:17-cv-00421-NVW Document 120-1 Filed 12/04/18 Page 2 of 4



                                                                   1
                                                                   2
                                                                       TO THE SHERIFF, CONSTABLE OR OTHER AUTHORIZED PROCESS SERVER IN
                                                                   3
                                                                       MARICOPA COUNTY: You are commanded to summon garnishee named above, who
                                                                   4
                                                                       is believed to be in your county, to answer the following claims:
                                                                   5
                                                                                           STATEMENTS OF JUDGMENT CREDITOR
                                                                   6
                                                                       1. Judgment creditor was awarded a judgment or order judgment debtor.
                                                                   7
                                                                       2. The amount of the outstanding balance on the judgment or order, including accrued
                                                                   8
                                                                           interest and allowable costs, is $383,580.50 as of November 19, 2018. Interest
                                                                   9
                                                                           continues to accrue at the rate of 2.73% per annum. The cost of serving this Writ of
                                                                  10
                                                                           Garnishment will be as shown on the Affidavit of Service and may be added to the
                                                                  11
                                                                           judgment.
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12
                                                                       3. Judgment creditor believes that garnishee holds nonexempt property or money other
Snell & Wilmer




                                                                  13
                       Phoenix , Arizona 85004-2202




                                                                           than wages owed or belonging to judgment debtor.
                              LAW OFFICES




                                                                  14
                               602.382 .6000
                                    L.L.P.




                                                                       4. The names and address of the Garnishee or Garnishee’s authorized agent is:
                                                                  15
                                                                  16                                   Wells Fargo Bank, N.A.
                                                                                                  c/o Corporation Service Company
                                                                  17                                  8825 N. 23rd Ave., Ste. 100
                                                                                                         Phoenix, AZ 85021
                                                                  18   5. The names and address of the Judgment Debtor is:
                                                                  19                                  Colocation America, Corp.
                                                                  20                                        c/o Akoi, LLC
                                                                                                    5532 S Ft Apache Rd., Ste. 100
                                                                  21                                    Las Vegas, NV 89148

                                                                  22                                              And

                                                                  23                                  c/o Teresa Hughes Foster
                                                                                                 Brier Irish Hubbard & Erhart PLC
                                                                  24                               6245 N. 24th Parkway, Ste. 100
                                                                                                          Phoenix, AZ 85016
                                                                  25
                                                                       6. The name and address of Judgment Creditor’s attorneys are:
                                                                  26
                                                                  27                                      6WHYHQ'-HURPH
                                                                                                           David E. Rogers
                                                                  28                                      David G. Barker
                                                                                                           Jacob C. Jones
                                                                                                        Snell & Wilmer L.L.P.
                                                                       4834-2033-7793
                                                                                                                  -2-
                                                                       Case 2:17-cv-00421-NVW Document 120-1 Filed 12/04/18 Page 3 of 4



                                                                   1                                     One Arizona Center
                                                                                                     400 E. Van Buren, Suite 1900
                                                                   2                                 Phoenix, Arizona 85004-2202
                                                                   3                          TO THE GARNISHEE (A.R.S. § 12-1579)

                                                                   4   YOU SHALL answer all the following questions in writing, under oath, on a separate

                                                                   5   document. Your answer must be filed with the Court within 10 business days after you

                                                                   6   are served with this Writ of Garnishment.

                                                                   7   A. Were you holding personal property or money other than wages belonging to the

                                                                   8       judgment debtor at the time this Writ was served on you?

                                                                   9   B. How much money do you owe the judgment debtor and how much of that money did

                                                                  10       you withhold pursuant to the Writ? Did you release any of that money after you were

                                                                  11       served with the Writ, and, if so, how much did you release and why?
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   C. Did you possess any personal property belonging to the judgment debtor at the time
                                                                           the Writ was served on you? If so, please describe each item or group of items you
Snell & Wilmer




                                                                  13
                       Phoenix , Arizona 85004-2202




                                                                           held and describe the specific items of personal property you withheld pursuant to the
                              LAW OFFICES




                                                                  14
                               602.382 .6000
                                    L.L.P.




                                                                  15       Writ, if any.

                                                                  16   D. If the garnishee is a corporation, what shares or interest does the judgment debtor

                                                                  17       own?

                                                                  18
                                                                  19                                         SUMMONS
                                                                  20   A WRIT OF GARNISHMENT has been issued, naming you as garnishee. You are
                                                                  21   required to answer this Writ in writing, under oath, and file the answer with the Court
                                                                  22   within 10 days (excluding weekends and holidays) after service on you. If you fail to
                                                                  23   file an answer, you may be ordered to appear in person to answer this Writ, and a
                                                                  24   default judgment may be entered against you. If a default judgment is entered against
                                                                  25   you, you may be ordered to pay the full amount shown on this Writ, plus attorney fees
                                                                  26   and costs.
                                                                  27
                                                                  28

                                                                       4834-2033-7793
                                                                                                                   -3-
                                                                       Case 2:17-cv-00421-NVW Document 120-1 Filed 12/04/18 Page 4 of 4



                                                                   1   THIS SUMMONS IS NOT A REQUEST TO SEND ANY MONEY OR PERSONAL
                                                                   2   PROPERTY TO THE COURT.
                                                                   3
                                                                   4
                                                                   5   Date                                    Judicial Officer/Clerk of the Court
                                                                   6
                                                                   7
                                                                   8                                 NOTICE TO GARNISHEE
                                                                   9   You should have been served with a blank Garnishee’s Answer form. You may
                                                                  10   complete and file this form to make your required answer.
                                                                  11
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12
Snell & Wilmer




                                                                  13
                       Phoenix , Arizona 85004-2202
                              LAW OFFICES




                                                                  14
                               602.382 .6000
                                    L.L.P.




                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                       4834-2033-7793
                                                                                                                 -4-
